Citation Nr: 1720113	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-05 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a nasal disability, including sinusitis and rhinitis, to include as secondary to service-connected residuals of a right eye injury including hypertropia with paresis of eye muscle (right eye injury).

2.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with headaches.

3.  Entitlement to an initial compensable rating for headaches.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1957 to March 1960.  The Veteran was awarded the Good Conduct Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

In May 2015, the Board denied an initial rating in excess of 10 percent for the Veteran's TBI disability, assigned a separate noncompensable rating for headaches as a residual of TBI, and remanded the Veteran's nasal disability claim for further development.  The Veteran appealed the decision, as it pertained to the TBI rating, to the United States Court of Appeals for Veterans Claims (the Court).  In May 2016, the Court granted the parties Joint Motion for Partial Remand (JMR).  As such, the Board's May 2015 decision with respect to the TBI rating was vacated and remanded pursuant to the JMR.

The Board remanded the Veteran's claims in September 2016 for further development.  Unfortunately, that development was not fully completed and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2016, the Veteran submitted a claim for TDIU and asserted that he is unemployable in part due to his service-connected headache disability.  The Veteran's claim for TDIU was denied in an April 2017 rating decision.  Nevertheless, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its September 2016 remand, the Board directed the AOJ to obtain an opinion from the October 2015 VA examiner regarding whether the Veteran's rhinitis was related to service or was caused or aggravated by his service-connected right eye injury.  The remand also instructed the AOJ to obtain a VA TBI examination, with a retrospective opinion addressing the severity of the Veteran's headaches from September 2008 to present.

An addendum opinion was obtained in March 2017.  The examiner opined that the Veteran's rhinitis was less likely than not proximately due to the Veteran's right eye injury.  However, the examiner's rationale was conclusory and did not address whether the Veteran's rhinitis was aggravated by his right eye injury.  Moreover, the opinion indicated that the Veteran's rhinitis began in 2009, whereas VA medical records show the Veteran reported symptoms in 2005.  Thus, an addendum is required.

The Veteran was afforded a VA TBI examination in March 2017.  However, the examiner did not provide the requested retrospective opinion discussing the severity of the Veteran's headaches from September 2008 to present.  In fact, the examiner did not address the Veteran's headaches at all.  See August 2016 affidavit, noting the Veteran's reports of headaches occurring at least twice per week lasting 4 to 5 hours each; see also May 2017 Appellate Brief, pg. 2, challenging the adequacy of the March 2017 VA TBI examination.  Thus a new TBI examination is required.

The Veteran's representative has asserted that the Veteran is entitled to TDIU as his service-connected disabilities have prevented him from securing or following a substantially gainful occupation since 2008.  See May 2017 Appellate Brief, pg. 3.  At present the Veteran is service-connected for a right eye injury, rated 30 percent disabling; TBI, rated 10 percent disabling; and headaches, rated noncompensable.  The Veteran's combined disability rating is 40 percent, falling below the schedular threshold for TDIU.  38 C.F.R. § 4.16(a) (2016).  As the Board is remanding the Veteran's claims for further development which could affect whether the Veteran is entitled to a TDIU, the claim is deferred.  

If the Veteran's disabilities are found to preclude employment yet the Veteran remains below the schedular threshold, the Board cannot assign an extraschedular TDIU in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Director of the Compensation Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the TDIU claim.

Lastly, as the claims are being remanded for additional development any outstanding VA and private medical records should be obtained as well.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records from March 2017 to present relating to the Veteran's claimed disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims.

3.  After any outstanding records have been associated with the claims file, forward the claims file to an appropriate examiner for an addendum opinion regarding the Veteran's claimed sinusitis and rhinitis.

The claims file including a copy of this remand should be made available to and be reviewed by the examiner.  If the examiner determines that an additional examination is necessary, one should be administered prior to the examiner rendering an opinion.

The examiner should provide responses to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed rhinitis or sinusitis is related to service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed rhinitis or sinusitis is due to or caused by the Veteran's service-connected right eye injury.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed rhinitis or sinusitis is aggravated (any increase in disability) beyond the natural progress by the Veteran's service-connected right eye injury.  If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of the rhinitis or sinusitis, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected right eye injury.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After any outstanding records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected TBI with headaches for the period from September 2008 to present.  

**To the extent possible the examiner should describe all manifestations and symptoms of the Veteran's service-connected headaches from September 2008 to present.**

Additionally, the examiner must interview the Veteran as to his education, training, and work history.  The examiner should describe the functional impairment caused by the Veteran's service-connected disabilities (residuals of a right eye injury, TBI, and headaches), with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

5.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Thereafter, undertake any additional development deemed necessary, including referring the TDIU claim to the Director of the Compensation Service if the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a) (2016), then readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




